DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-7,10,11,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Malvar et al 8746258.

With regard to claim 1, Malvar et al disclose a cosmetic product applicator (fig. 65) comprising a core 344 forming a winding over at least one turn around a main (vertical) axis of the applicator and along the axis so as to define an internal convex volume extending from one end of the winding to another end of the winding (note convex shape of the space in between the windings of fig. 65). Protrusions (unnumbered) extend from the core, and no part of the applicator, except for protrusions located in the internal convex volume, is located in the internal convex volume. See fig. 65.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Internal convex volume extending from one end to the other end.)]                                   
    PNG
    media_image1.png
    329
    408
    media_image1.png
    Greyscale


                Malvar et al also disclose that the winding of the core 344 is helical (see fig. 65), but does not disclose the winding to be cylindrical.
                However, Malvar et al disclose that the winding may be formed into different shapes (see col. 19, lines 57-61).  Malvar et al also contemplate a cylindrical shape 330 (see fig. 63).
                It would have been obvious to one skilled in the art to form the helical winding of the Malvar et al applicator into a cylindrical shape, in view of the teaching of Malvar et al that the winding may be formed into different shapes, including a cylindrical shape.
  

                With regard to claim 4, note that there are less than ten turns of the core 65. See fig. 65. 
                With regard to claims 5 and 18, note how the protrusions are a single piece with the core 344. 
                With regard to claim 6, note that at least some of the protrusions have different lengths between each other.  For example, the distance between adjacent protrusions is less than the distance between protrusions located on separate levels of the helix.
                With regard to claim 10, note that at least some of the protrusions are elongated and straight, and extend in planes perpendicular to the main axis. See the protrusions extending upwardly from each winding. 
                With regard to claim 11, note col. 1, line 54, which discloses that the device may be used for cosmetics.
                With regard to claims 7 and 19, Malvar et al do not disclose the applicator of figure 65 to have the inner side protrusions being longer than the outer side protrusions. However, Malvar et al disclose a different embodiment in figures 40/41 where some of the protrusions 236 are longer than the others.
                It would have been obvious to one skilled in the art to form all of the inner protrusions of the figure 65 embodiment to be longer than the outer protrusions, in view of the teaching of Malvar et al that some of the protrusions on an applicator can be longer than other protrusions.


               Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malvar et al 8746258 in view of Marciniak-Davoult et al 20080245382.

With regard to claims 16 and 17, Malvar et al do not disclose the core forming less than six turns or less than four turns around the axis.
             Marciniak-Davoult et al disclose a similar applicator in which the core forms less than four turns around the axis. See fig. 14.
             It would have been obvious to one skilled in the art to form the applicator of Malvar et al with the core having less than four turns (which is less than six turns), as disclosed by Marciniak-Davoult et al, if one wished for a particular rate of application of the cosmetic.


            Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Malvar et al8746258 in view of Schwab et al 8528572.
            With regard to claim 9, Malvar et al do not disclose the inner side protrusions having a length of between 1 —5mm, nor the outer side protrusions having a length between 0.5- 1.0mm.
            Schwab et al disclose a cosmetic applicator in which the protrusions 10 may have a length between 0.5-8.0mm. See col. 3, lines 61-62. This range includes lengths as claimed by applicant.
            It would have been obvious to one skilled in the art to form the inner side protrusions having a length of between 1 — 5mm, and the outer side protrusions having a length between 0.5- 1.0mm, in view of the teaching of Schwab et al that such lengths are well known lengths for protrusions on a cosmetic applicator.




13 is rejected under 35 U.S.C. 103 as being unpatentable over Malvar et al 8746258 in view of DeBardonneche 20190307236.
                With regard to claim 13, Malvar et al discloses the applicator as recited in claim 13 (see above rejection of claim 1).
               Malvar et al do not disclose obtaining data concerning the applicator, and using additive synthesis to form the applicator using the data.
               DeBardonneche discloses a similar cosmetic applicator which is formed by additive synthesis. See paragraph 60. Note that such additive synthesis inherently comprises obtaining data and using the data in the process.
               It would have been obvious to one skilled in the art to manufacture the applicator of Malvar et al, using an additive synthesis process (utilizing data concerning the applicator), in view of the teaching of DeBardonneche that additive synthesis is a known process for forming a cosmetic applicator.

               Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malvar et al 8746258 in view of DeBardonneche 20190307236, and further in view of Jacobs et al 20200192332.
               With regard to claims 14 and 15, Malvar et al/Debardonneche do not disclose using an electronic storage medium to store data regarding the cosmetic applicator, not placing a computer file comprising the data on a telecommunications network to be downloaded.
                Jacobs et al disclose an additive synthesis manufacturing method in which data used to manufacture an object is stored on an electronic storage medium, and placing on a communications network a computer file comprising the data for manufacturing, so that it can be downloaded/accessed. See paragraphs 102,109,131 and 132.
                It would have been obvious to one skilled in the art to provide an electronic storage medium comprising stored data of the cosmetic applicator of Malvar et al/(DeBardonneche, as well as placing on 

Response to Arguments
Applicant’s arguments with respect to the amended language of claim 1 have been considered but are moot in view of the new grounds of rejection applied thereto.  See above rejection of claim 1.
Applicant’s arguments regarding the internal convex volume, and the protrusions extending therein, have been considered and are not found persuasive.  As identified in the above rejection of claim 1, Malvar et al clearly show an internal convex volume that extends between the ends of the applicator, and also clearly show protrusions that extend into the internal convex volume.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772